Citation Nr: 0302789	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  98-10 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by abdominal numbness, claimed as a result of a 
caesarian section.

2.  Entitlement to service connection for a disability as 
residual of bladder infections.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to a increased (compensable) rating for 
residuals of a fracture of the right ring finger.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from May 1992 to September 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA).  The RO denied 
service connection for abdominal numbness from a caesarian 
section, residuals of bladder infections, a bilateral knee 
disability and a bilateral foot disability.  Additionally, 
the RO confirmed and continued a noncompensable evaluation 
for residuals of a fracture of the right ring finger.


FINDINGS OF FACT

1.  The veteran did not undergo a caesarian section during 
service nor was a disability manifested by abdominal numbness 
shown to be present in service or demonstrated after service.

2.  A bladder infection during service was acute and 
transitory and resolved without residual disability; the 
veteran does not currently have a chronic disability 
manifested by bladder infections which is related to service.

3.  A bilateral knee disability was not shown to be present 
in service nor was a left knee disability demonstrated after 
service; a chronic right knee disability, if present, is not 
related to service.

4.  A bilateral foot disability was not shown to be present 
in service or demonstrated after service.

5.  The right ring finger does not exhibit extremely 
unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  Abdominal numbness, claimed as residual of a caesarian 
section, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2002).

2.  A disability as residual of bladder infections was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).

3.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).

4.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).

5.  A rating greater than noncompensable for residuals of a 
fracture of the right ring finger is not warranted.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 and § 4.71a, Diagnostic Code 5227 (2002); 67 Fed. Reg. 
48784-48787 (July 26, 2002) (to be codified at 38 C.F.R. 
§ 4.71a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service department treatment notations of late August and 
early September 1992 refer to a urinary tract infection which 
had resolved.  In December 1992, the veteran sustained a 
fracture of the right ring finger.  She was examined in 
August 1993 for service separation.  She denied foot trouble 
or "trick" or locked knee.  She stated that she was right-
handed.  The feet and lower extremities were evaluated as 
normal.  The genitourinary system was evaluated as normal, 
and a urinalysis was negative.  Service medical records make 
no reference to the veteran's having given birth or having 
undergone a caesarian section.  They also make no reference 
to complaints, findings or treatment of knee or foot 
disorders.  

Medical records, dated from 1994 to 1997, reflect the 
veteran's treatment at service department medical facilities.  
She was seen for urinary tract infections in March 1997, 
April 1997 and July 1997.  

A VA genitourinary examination was performed in November 
1997.  The veteran gave a history of having experienced 
recurrent urinary tract infections since 1993, the last 
having occurred in July 1997.  The assessment was urinary 
tract infections, without abnormal urinalysis today.

A VA orthopedic examination was performed in November 1997.  
The veteran stated that a fracture of the right ring finger 
had healed without complications and that the finger had been 
asymptomatic except for residual pain on average of once 
weekly, lasting only a few seconds and shooting from her 
metacarpophalangeal joint up to her forearm-pain was 
aggravated by cold and lifting.  She stated that pain did not 
appreciably interfere with her daily activities at work.  She 
reported that she injured her right knee during basic 
training in 1991 and again while in service in 1992.  She 
indicated that she had experienced constant pain in the right 
knee since service.  The examiner stated that no notation 
could be found in the veteran's claims file showing that her 
right knee had ever been treated.

Clinical inspection revealed that the right ring finger had 
mild tenderness on pressure over the metacarpophalangeal 
joint, but there was no swelling, deformity, limitation of 
motion, decreased dexterity or grip strength.  The right knee 
was also examined.  X-rays of the right ring finger showed no 
fracture or dislocation.  X-rays of the right knee revealed a 
large joint effusion.  The diagnoses were residual of 
fracture of right ring (4th) finger, without x-ray evidence; 
residual injury of right knee, with x-ray evidence of 
effusion.  

A VA orthopedic examination was performed in April 2000.  The 
veteran informed the examiner that she had absolutely no 
residuals of the fracture of the right ring finger.  On 
clinical inspection, the tip of the right ring finger looked 
entirely normal and was not tender to pressure.

Added to the record were statements from the veteran in 
support of her claims.  She stated that she frequently 
experienced bladder infections throughout service.  She 
related that she had begun to feel pain and "popping" of 
the knees during active duty service.  She attributed pain of 
the feet and heels to excessive road marches and physical 
training during service.  She explained that she was released 
from service because of pregnancy; that she later delivered 
twins at a service department medical facility; that she 
delivered by caesarian section; and that she had experienced 
abdominal numbness and bladder infections since the caesarian 
section was performed.  She reported that her right ring 
finger disability had become worse and that she had moderate 
pain in her hand.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations are now codified in 
the Code of Federal Regulations, including 
38 C.F.R. §§ 3.102, 3.159 and 3.326.

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, she is entitled to the version of the applicable 
criteria most favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

By the March 1998 statement of the case and the March 2001 
supplemental statement of the case provided the appellant, 
the RO discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the appellant of evidence needed to prevail on the claim.  
Also, in the March 2001 supplemental statement of the case, 
the RO specifically informed the veteran of the VCAA and its 
requirements and of what information she needed to provide in 
the event that there were outstanding private treatment 
records that VA needed to retrieve.  The veteran was 
alternately advised that she could obtain the records himself 
and send them to the RO.  Further, she was advised that the 
RO would obtain VA medical records identified by the veteran.  
Accordingly, the statutory and regulatory requirement that VA 
notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
16 Vet App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Pertinent post-service medical records have been associated 
with the record.  Significantly, the appellant has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of her claims that has not been 
obtained.  Further, the appellant has undergone examination 
in connection with the claims on appeal with respect to a 
disability, claimed as residual of bladder infections, and 
with respect to the right ring finger.  Additionally, the RO 
sought clarification from the appellant as to whether she 
desired a personal hearing in connection with her appeal.  In 
a statement dated in December 1999, the appellant specified 
that she did not want a hearing in connection with this 
appeal.


The Board notes that VA's criteria for evaluating finger 
injuries were revised, effective August 26, 2002, during the 
pendency of the veteran's appeal.  Where a law or regulation 
changes after a claim has been filed, but before 
administrative or judicial review has been completed, the 
version most favorable to the claimant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Since the RO 
last processed the claim for an increased rating for 
residuals of a fracture of the right ring finger in the March 
2001 supplemental statement of the case, it has not had the 
opportunity to evaluate that disability under the revised 
rating criteria.  However, in a letter dated in November 
2002, the Board advised the appellant of the revised rating 
criteria, furnished her with a copy of those criteria, and 
informed her of the opportunity to submit additional evidence 
or argument on the issue.  In a statement dated in December 
2002, the appellant advised the Board that she had no further 
evidence or argument to present.  

There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002) 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or injury sustained during active service.  
Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

The medical evidence does not establish that the veteran 
underwent a caesarian section while she was on active duty or 
that she had a disability manifested by abdominal numbness 
during service.  Moreover, there is no objective evidence 
that she now has a chronic disability manifested by abdominal 
numbness.  There is no competent evidence that the veteran 
now has a chronic disability manifested by abdominal numbness 
which had its onset in service or is related to any incident 
of service.

Service medical records show that the veteran experienced one 
episode of urinary tract infection during service.  However, 
there were no documented recurrences of urinary tract 
infections during the remainder of the veteran's service.  
The medical evidence discloses that the veteran first began 
to receive treatment for urinary tract infections starting 
more than three years after she completed service.  
Clinicians who treated the veteran for these postservice 
urinary tract infections provided no medical opinion linking 
them to any incident or incidents of the veteran's military 
service.  Moreover, no chronic urinary tract disability was 
confirmed on a VA genitourinary examination which was 
performed subsequent to the postservice episodes of urinary 
tract infections.  

In summary, an inservice episode of urinary tract infection 
was an acute and transitory phenomenon, which resolved 
without producing chronic residuals.  There is no competent 
evidence that the veteran now has a chronic genitourinary 
disability which had its onset in service or is related to 
any incident of service.  

The medical evidence does not show that the veteran had any 
knee or foot disabilities in service.  Moreover, there is no 
objective evidence that she now has a bilateral foot disorder 
or a left knee disorder.  Effusion of the right knee, even if 
symptomatic of a chronic underlying right knee disorder, was 
first objectively confirmed several years after service.  The 
Board is aware that a VA physician entered a diagnosis of 
residual injury of the right knee, with x-ray evidence of 
effusion.  However, that diagnosis was based entirely on the 
veteran's history, as the physician explicitly pointed out 
that a review of service medical records did not document 
right knee injury.  

Generally, when a medical opinion relies at least partially 
on the veteran's rendition of his or her medical history, the 
Board is not bound to accept the medical conclusion, as it 
has no greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229 (1993).  There is 
no competent evidence that the veteran now has chronic 
bilateral knee disability or a chronic bilateral foot 
disability which had its onset in service or is related to 
any incident of service.

In essence, the veteran's assertions are the only evidence 
linking claimed abdominal, urinary tract, bilateral knee and 
bilateral foot disorders to military service.  As a lay 
person, she is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

B.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

The governing criteria which follow for rating ankylosis and 
limitation of motion of single digits and combinations of 
digits were in effect prior to August 26, 2002.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)  With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

(4)  With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

A noncompensable rating is warranted for ankylosis of an 
individual finger, other than the middle finger, index finger 
or thumb, major or minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).  

Note:  Extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.

The governing criteria which follow for rating ankylosis and 
limitation of motion of single digits and combinations of 
digits became effective August 26, 2002.  

Ankylosis and Limitation of Motion of the Hands

38 C.F.R. § 4.71  Measurement of ankylosis and joint motion. 

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  The anatomical 
position is considered as 0º, with two major exceptions: (a) 
Shoulder rotation -- arm abducted to 90º, elbow flexed to 90º 
with the position of the forearm reflecting the midpoint 0º 
between internal and external rotation of the shoulder; and 
(b) supination and pronation -- the arm next to the body, 
elbow flexed to 90º, and the forearm in midposition 0º 
between supination and pronation.  Motion of the thumb and 
fingers should be described by appropriate reference to the 
joints (See Plate III) whose movement is limited, with a 
statement as to how near, in centimeters, the tip of the 
thumb can approximate the fingers, or how near the tips of 
the fingers can approximate the proximal transverse crease of 
palm. 

In 38 C.F.R. §§ 4.71 and 4.71a, the name of the "middle 
finger" is changed to "long finger" in the diagnostic 
codes pertaining to digit ankylosis, limitation of motion, 
and finger amputations. 

38 C.F.R. § 4.71a is amended by removing the tables 
"MULTIPLE FINGERS: UNFAVORABLE ANKYLOSIS," "MULTIPLE 
FINGERS: FAVORABLE ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL 
FINGERS'' and adding, in their place, the following table to 
read as follows:

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate 
as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) 
and the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
two inches (5.1 cm.) or less between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.

(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and interphalangeal joints 
are ankylosed, and either is in extension or full flexion, 
or there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through 
proximal phalanx.

(ii) If both the carpometacarpal and interphalangeal 
joints are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.

(iii) If only the carpometacarpal or interphalangeal joint 
is ankylosed, and there is a gap of more than two inches 
(5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, evaluate as 
unfavorable ankylosis.

(iv) If only the carpometacarpal or interphalangeal joint 
is ankylosed, and there is a gap of two inches (5.1 cm.) 
or less between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, evaluate as 
favorable ankylosis.

(5) If there is limitation of motion of two or combine the 
evaluations.

A noncompensable rating is warranted for ankylosis of the 
ring or little finger, unfavorable or favorable, major or 
minor extremity.  Diagnostic Code 5227.

Note:  Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

A noncompensable rating is warranted for any limitation of 
motion of the ring or little finger, major or minor 
extremity.  Diagnostic Code 5230.  

67 Fed. Reg. 48784-48787 (July 26, 2002).


Residuals of a fracture of the right ring finger are 
evaluated on the basis of ankylosis (immobility) of that 
finger or on the basis of limitation of motion of that 
finger.  The evidence shows that the veteran currently has no 
ankylosis or limitation of motion of the right ring finger.  
Absent extremely unfavorable ankylosis of the right ring 
finger, no basis is provided for assignment of rating greater 
than noncompensable for residuals of a fracture of the right 
ring finger, under either the former or revised criteria 
pertinent to evaluating finger injury residuals.  


In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
However, there are no objective findings indicating that the 
veteran has functional loss from residuals of a fracture of 
the right ring finger due to such problems as weakness, 
excess fatigability, incoordination or pain.  In fact, on the 
most recent VA examination for the purpose of evaluating 
residuals of injury to the right ring finger, the veteran 
acknowledged that she had no residual impairment from her 
right finger injury.  Hence, an increased evaluation based on 
functional loss alone is not warranted.  

C.  Other Considerations

For all the foregoing reasons, the claims for service 
connection and the claim for an increased rating for the 
disabilities listed on the title page of this decision must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for disability manifested by abdominal 
numbness from a caesarian section is denied.


Service connection for a disability as residual of bladder 
infections is denied.


Service connection for a bilateral knee disability is denied.


Service connection for a bilateral foot disability is denied.


A compensable rating for residuals of a fracture of the right 
ring finger is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

